COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In re Unity National Bank

Appellate case number:        01-21-00653-CV

Trial court case number:      2017-31933

Trial court:                  164th District Court of Harris County

       Relator, Unity National Bank (“Unity”), has filed a petition for a writ of mandamus,
requesting that this Court “direct the trial court to sign the proposed order, presented by Unity,
granting its Rule 306a motion specifying the date on which Unity or its attorney received notice
or actual knowledge of the trial court’s judgment.” Unity also requests “a stay of the appellate
proceedings in [appellate] [c]ause [number] 01-20-00593-CV,” “including [the] deadlines to file
a motion for rehearing.” Unity’s request for a stay of the appellate proceedings in appellate cause
number 01-20-00593-CV is granted. The stay is effective until disposition of Unity’s petition for
writ of mandamus or further order of this Court. The petition for writ of mandamus remains
pending.
        The Court requests a response to the petition for a writ of mandamus from the real party
in interest. The response, if any, is due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: ___/s/ Julie Countiss_______
                      Acting individually      Acting for the Court

Date: __November 23, 2021______